DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
Claims 1-15 of U.S. Application 16/477,109 filed on March 19, 2021 are presented for examination.
Response to Arguments

Entry of Amendments
Amendments to claims 1-5, and 7 have been entered.


Rejections under USC 102 and 103
“Applicant's arguments filed on 03/19/2021 have been fully considered and are found persuasive. Currently no prior art has been found to meet the current claim limitations.”
Reasons for Allowance

Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record taken alone or in combination fail to teach or suggest a wellbore imaging apparatus comprising: at least one opening in the microstrip patch 
Claims 2-10 are also allowed as they depend on allowed claim 1. 


Regarding claim 11, the prior art of record taken alone or in combination fail to teach or suggest a method for wellbore imaging comprising: feeding electromagnetic signals to the microstrip resonator by a coaxial cable; detecting electromagnetic signals to determine resistivity and/or permittivity of a formation; and generating a borehole image based on the resistivity and/or permittivity of the formation in combination with the other limitations of the claim. 

Claims 12-15 are also allowed as they depend on allowed claim 11. 


Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maguire et al (USPGPub 20050122115): discloses having a microstrip with a hole in the center.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.